Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on August 19, 2021, have been carefully considered.  No claims have been canceled or added; claims 1-19 remain pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on December 11, 2019.

Withdrawn Objections
	The objection to claims 1, 6-9, 11, and 13 for the informalities therein, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments thereto.

Allowable Subject Matter
Claims 1-19 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed method for preparing a metal catalyst composite, wherein a carbon support is pre-treated in a reactor, and a metal precursor is deposited onto the pre-treated carbon support, wherein the pre-treating of the carbon support comprises exposing the carbon support to a nucleating agent.
While pre-treatment of a carbon support prior to deposition thereon of a metal precursor is not known in the art, pre-treatment via exposing said carbon support to a nucleating agent is not known in the art.
Exemplary prior art includes:
Ohashi et al. (U. S. Patent No. 5,772,974) which teaches the treatment of a carbonaceous material with chlorine gas, but does not teach or suggest deposition of catalyst material;
"Functionalization of carbon support and its influence on the electrocatalytic behaviour of Pt/C in H2 and CO electrooxidation," by J. L. Gomez de la Fuente et al., which teaches the treatment of a carbon support with HNO3 or with H2O2;
Sato et al. (U. S. Patent No. 6,491,848), which teaches the pretreatment of activated carbon by contacting said activated carbon with an organic compound (e.g., CCl4), and drying; Sato et al. do not teach or suggest subsequently depositing a catalyst thereon;

Ha et al. (U. S. Patent No. 10,454,115) which teaches a method comprising providing a catalyst for etching to the surface of a carbon material, etching the carbon material at the region provided with the catalyst to obtain a porous carbon material having carbon nanorods formed on the surface thereof (col. 2, line 66 to col. 3, line 4).  Ha et al. also teaches pretreating carbon material, then dispersing catalyst precursor thereon, examples of which include metal chlorides (col. 5, line 45 to col. 6, line 35), but does not teach or suggest pre-treatment of the carbon material by contacting said carbon material with a nucleating agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




















/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 11, 2021